902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore Roosevelt STATON, Petitioner-Appellant,v.Jeffrey J. CLARK, Respondent-Appellee.
No. 89-6538.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1989.Decided May 1, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (C/A No. 88-438-N)
Theodore Roosevelt Staton, appellant pro se.
Raymond Alvin Jackson, Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Theodore Roosevelt Staton, a District of Columbia prisoner incarcerated in the Federal Correctional Institution in Petersburg, Virginia, brought this habeas action pursuant to 28 U.S.C. Sec. 2241 alleging that he was denied equal protection and due process because his good time credits were calculated under the federal system rather than the more favorable District of Columbia Good Time Credits Act.  The district court dismissed the petition, holding that even if the District's system were applied to Staton, he would not be eligible for release.  Staton appealed.


2
This Court recently held in Moss v. Clark, 886 F.2d 686 (4th Cir.1989), that application of the federal rather than the District good time credit system does not amount to a violation of equal protection or due process.  Therefore, Staton's claims are without merit.  We affirm the district court's order dismissing the petition on the reasoning of Moss v. Clark, 886 F.2d 686.  We dispense with oral argument because the dispositive issue recently has been decided authoritatively.


3
AFFIRMED.